Citation Nr: 1638571	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement an initial rating in excess of 20 percent for chronic low back pain prior to February 20, 2014 and in excess of 40 percent for intervertebral disc degeneration thereafter.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 2006 to June 2008 with service in a designated imminent danger pay area in Iraq from November 2006 to October 2007.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a May 2014 VA rating decision, the RO recharacterized the service-connected chronic low back pain as 20 percent disabling effective from June 18, 2008 (date of claim) to February 19, 2014 under Diagnostic Code 5242 and assigned a 40 percent rating for intervertebral disc degeneration effective from February 20, 2014 under Diagnostic Code 5237.  Since the 20 and 40 percent disability ratings are not the maximum ratings available during the initial rating period on appeal, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the issue of entitlement an initial rating in excess of 20 percent for chronic low back pain prior to February 20, 2014 and in excess of 40 percent for intervertebral disc degeneration thereafter, the Veteran did not request a hearing before the Board in the September 2012 substantive appeal.  In the February 2014 substantive appeal, the Veteran requested a video conference hearing before the Board. 
For the issue of entitlement to an initial compensable rating for erectile dysfunction, the Veteran did not request a hearing before the Board in the September 2012 substantive appeal.  

For the issue of entitlement to an initial compensable rating for bilateral pes planus, the Veteran did not request a hearing before the Board in the September 2012 substantive appeal.  In the February 2014 substantive appeal, the Veteran requested a video conference hearing before the Board, then withdrew this request in the March 2014 substantive appeal.  

Most recently, in a September 2016 statement, the Veteran's representative clarified the Veteran still desires a video conference hearing before the Board.  As a result, a remand is needed to schedule the Veteran for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




